Bijur, J. (dissenting).
I dissent. At the close of the case the learned trial judge stated that he would allow a recovery in a specified amount provided he made up his mind that the “ knob of the bath tub is such a part of the building as is contemplated by the tenement house act.” Upon the authority of Kitchen v. Landy (215 App. Div. 586) he awarded judgment to the defendant. The case of Kitchen v. Landy is authority for the proposition that because section 78 of the Tenement House Law (as amd. by Laws of 1923, chap. 796) expressly provides that there shall be “ adequate chimneys * * * with an open fireplace or grate, or place for a stove, properly connected with one of said flues or chimneys for every apartment ” the general provision of section 102 for keeping all parts of tenement houses “ in good repair ” does not impose a duty to keep a stove in repair. In the present case, however, there is a direct statutory mandate to the landlord to keep faucets in repair. Under section 103 “ every tenement house shall have water furnished in sufficient quantity at one or more places on each floor * * * ” and “ the owner shall provide proper and suitable tanks, pumps or other appliances to receive and to distribute an adequate and sufficient supply of such water.” Surely a faucet is an appliance used to distribute water.